Per Curiam.
Defendant pled guilty in Detroit Recorder’s Court to second-degree murder, MCL 750.317; MSA 28.549, and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). Defendant was sentenced to sixteen to thirty years plus a consecutive two-year term.
On appeal, defendant argues that the Detroit Recorder’s Court lacked jurisdiction over his crimes, which occurred in Wayne County but outside the City of Detroit. Defendant claims that only the Wayne Circuit Court (Third Judicial Circuit) had jurisdiction over his crimes, and that his convictions therefore must be vacated because the Recorder’s Court lacks jurisdiction to accept his plea. We find this argument meritless.
On October 2, 1986, our Supreme Court entered Administrative Order No. 1986-1, which provided in pertinent part:
On order of the Court, the Court having approved a joint local court rule and a joint local administrative order consolidating the criminal dockets of the Third Judicial Circuit and the Recorder’s Court of the City of Detroit,
It is ordered pursuant to Const 1963, art 6, §§ 1, *2404, 5, and 23, that, effective October 13, 1986, all judges of the Third Judicial Circuit be temporarily assigned as visiting judges of the Recorder’s Court of the City of Detroit and that all judges of the Recorder’s Court of the City of Detroit be temporarily assigned as visiting judges of the Third Judicial Circuit.
Further, acknowledging MCR 8.110(G)(3) and MCL 600.564(4); MSA 27A.564(4), it is ordered that the visiting judges temporarily assigned pursuant to this administrative order shall exercise the powers of the court to which they are assigned, provided, however, that they shall exercise those powers only in cases assigned to them pursuant to the joint local administrative order and joint local court rules consolidating the criminal dockets of the Third Judicial Circuit and the Recorder’s Court of the City of Detroit. [426 Mich lxviii, emphasis added.]
This assignment was permitted under MCL 600.225(l)(a) and (c); MSA 27A.225(l)(a) and (c). See also People v Browning (On Rehearing), 108 Mich App 281, 303-304; 310 NW2d 365 (1981).
Defendant’s case was part of the consolidated criminal docket of the Third Judicial Circuit and Detroit Recorder’s Court. As such, it could then be heard by a judge of either the Third Judicial Circuit or Detroit Recorder’s Court pursuant to Administrative Order No. 1986-1. 426 Mich lxviii. Either court had jurisdiction to accept defendant’s plea. Had defendant wanted to present his case before a judge of the Third Judicial Circuit, he could have done so under the procedure provided under Joint Local Court Rule 6.102(E). However, defendant failed to do this. The Récorder’s Court therefore had jurisdiction to accept defendant’s guilty plea.
Affirmed.